ICON ECI Fund Fifteen, L.P. Portfolio Overview Q3 2012 ICON ECI Fund Fifteen, L.P. Table of Contents Letter from the CEOs 1 Introduction to Portfolio Overview 2 New Investments 2 Recent Dispositions 4 Portfolio Overview 5 Revolving Line of Credit 6 Perfomance Analysis 6 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Information 14 ICON ECI Fund Fifteen, L.P. Letter from the CEOs Dear investor in ICON ECI Fund Fifteen, L.P.: We wanted to take this time to summarize Fund Fifteen’s current portfolio and let you know what activity took place during the third quarter ended September 30, 2012.As you may know, Fund Fifteen was in its offering stage during the quarter.During our offering stage, in addition to raising equity, we will make direct investments in domestic and global companies. These investments will be structured as debt and debt-like financings (such as leases) that are collateralized by business-essential equipment and corporate infrastructure. Fund Fifteen is pleased to report that it made approximately $20 million in investments during the third quarter ended September 30, 2012.For example, Fund Fifteen made a $5,750,000 term loan to Vintage Partners, LLC to partly finance the acquisition of two containership vessels. In addition, Fund Fifteen purchased mining equipment for approximately $9,861,000 that is subject to lease with Murray Energy Corporation and its affiliates. We believe that there will continue to be many opportunities for us to deploy our equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. A more detailed analysis of Fund Fifteen’s investments, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Co-President and Co-Chief Executive Officer Mark Gatto Co-President and Co-Chief Executive Officer 1 ICON ECI Fund Fifteen, L.P. Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the third quarter ended September 30, 2012.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund commenced its offering period on June 6, 2011 and, through September 30, 2012, we raised $125,610,297 in capital contributions.We anticipate that the offering period will end no later than June 2013, at which time, we will enter our operating period. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. New Investments The Fund made the following new investments: SeaChange Maritime Investment Date: 7/10/2012 Collateral: Two containership vessels valued at $11,200,000. Structure: Loan Expiration Date: 07/10/2017 Equity Invested: Frontier Oilfield Services, Inc. Investment Date: 7/23/2012 Collateral: Saltwater disposal wells and related equipment valued at approximately $38,925,000. Structure: Loan Expiration Date: 02/01/2018 Facility Amount: Fund Participation: Revstone Transportation, LLC Investment Date: 7/30/2012 Collateral: Automotive manufacturing equipment valued at approximately $69,282,000. Structure: Loan Expiration Date: 03/01/2017 Facility Amount: $42,258,000* Fund Participation: $653,000* 2 ICON ECI Fund Fifteen, L.P. New Investments (Continued) Murray Energy Corporation Investment Date: 08/01/2012 Collateral: Mining equipment valued at approximately $10,272,000. Structure: Lease Expiration Date: 10/31/2015 Purchase Price: $10,272,000* Fund Participation: $9,861,000* NTS, Inc. Investment Date: 9/27/2012 Collateral: Telecommunications equipment valued at $29,400,000. Structure: Loan Expiration Date: 07/01/2017 Facility Amount: Fund Participation: $1,128,000* Bergshav Product Tankers Investment Date: 10/04/2012 Collateral: Three product tanker vessels valued at $41,500,000. Structure: Loan Expiration Date: 10/04/2017 Facility Amount: Fund Participation: Platinum Energy Solutions, Inc. Investment Date: 12/17/2012 Collateral: Oil well fracking, cleaning and servicing equipment valued at $69,000,000. Structure: Loan Expiration Date: 01/01/2017 Facility Amount: Fund Participation: Höegh Autoliners Shipping AS Investment Date: 12/20/2012 Collateral: A car carrier vessel valued at $82,000,000. Structure: Lease Expiration Date: 12/21/2020 Purchase Price: Fund Participation: $17,023,000* 3 ICON ECI Fund Fifteen, L.P. New Investments (Continued) Superior Tube Company, Inc. Investment Date: 01/01/2013 Collateral: Equipment and related inventory used in oil field services business valued at approximately $32,387,000. Structure: Loan Expiration Date: 10/01/2017 Facility Amount: Fund Participation: $2,482,000* * Approximate amount Recent Dispositions The Fund disposed of the following investments: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Disposition Date: Various and continuing Equity Invested: Total Proceeds Received: $2,530,000** Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $8,403,000* Total Proceeds Received: $10,030,000* Note: Following the Fund’s additional investment on July 30, 2012, Revstone prepaid the loan subject to a 5% prepayment fee. * Approximate amount ** Kanza’s unexpected financial hardship resulted in its failure to meet certain payment obligations. As a result, Kanza has been repaying the principal balance on the term loan. 4 ICON ECI Fund Fifteen, L.P. Portfolio Overview In addition to certain investments described in the New Investments section, as of September 30, 2012, our portfolio consisted primarily of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Equity Invested: Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier and its earnings. Expiration Date: 11/22/2016 Equity Invested: Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Expiration Date: 03/01/2017 Equity Invested: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Expiration Date: 03/31/2017 Equity Invested: NTS, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Equity Invested: Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Date: 09/30/2015 Equity Invested: 5 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 06/03/2021 Equity Invested: Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 06/30/2014 Equity Invested: Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year. In addition, the Fund is obligated to pay an annualized commitment fee of 0.50% on unused commitments under the Facility.At September 30, 2012, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested As of September 30, 2012 Leverage Ratio 0.20:1* % of Receivables Collected in the Quarter Ended September 30, 2012 100%** * Leverage ratio is defined as total liabilities divided by total equity. ** Collections as of 10/31/2012. Excluded are amounts owed in connection with the loan to Kanza, which you can read about in further detail above. 6 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager, and ICON Securities, LLC. (“ICON Securities”), a wholly-owned subsidiary of our Investment Manager, whereby we pay certain fees and reimbursements to these parties.ICON Securities is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses will be capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests are sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred. We pay or paid our Investment Manager (i) a management fee equal to 3.5% of the gross periodic payments due and paid from our investments, and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Investment Manager, please see the Fund’s prospectus.In connection with the investments described in the new investments section, we paid our Investment Manager aggregate acquisition fees in the amount of approximately $4,225,000. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner in the amount of $20,608 and $43,390 for the three and nine months ended September 30, 2012, respectively.Additionally, our General Partner’s interest in our net income (loss) was $3,988 and $(22,359) for the three and nine months ended September 30, 2012, respectively. 7 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties (Continued) Fees and other expenses paid or accrued by us to our General Partner or its affiliates were as follows: Entity Capacity Description Three Months Ended September 30, 2012 Period from July 28, 2011 (Commencement of Operations) through September 30, Nine Months Ended September 30, 2012 Period from July 28, 2011 (Commencement of Operations) through September 30, ICON Capital, LLC Investment Manager Organizational and offering expense reimbursements (1) $ ICON Securities, LLC Dealer-Manager Underwriting fees (2) ICON Capital, LLC Investment Manager Acquisition fees (3) - - ICON Capital, LLC Investment Manager Management fees (4) ICON Capital, LLC Investment Manager Administrative expense reimbursements (4) Fund Fourteen Noncontrolling interest Interest expense (4) - - $ (1)Amount capitalized and amortized to partners' equity. (2)Amount charged directly to partners' equity. (3) Amount capitalized and amortized to operations over the estimated service period. (4)Amount charged directly to operations. At September 30, 2012, we had a net payable of $4,054,356 due to our General Partner and its affiliates that consisted of a payable of approximately $2,715,000 due to our affiliate, primarily related to our investment with an affiliate of Ezra Holdings Limited, an acquisition fee payable to our Investment Manager and administrative expense reimbursements. From October 1, 2012 through November 9, 2012, the Fund raised an additional $11,539,725 in capital contributions and paid or accrued underwriting fees to ICON Securities in the amount of $326,544. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 8 ICON ECI Fund Fifteen, L.P. Financial Statements(A Delaware Limited Partnership) Consolidated Balance Sheets September 30, (Unaudited) December 31, Assets Cash $ $ Net investment in notes receivable Leased equipment at cost (less accumulated depreciation of $907,414 and $0, respectively) - Net investment in finance leases Vessel - Deferred charges Other assets Total assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $
